Dissenting Opinion by
Me. Justice Cohen:
The majority opinion reaches a result by applying artificial rules of construction which, in my view, directly contravenes the obvious intention of the deceased.
In Ziegler Estate, 356 Pa. 93, 51 A. 2d 608 (1947), we said that in construing a layman’s will, the language must be considered without reference to technical rules of construction. Obviously, the purpose of employing the phrase “who are instructed as to my charitable wishes” was sufficient to indicate that testator intended that at least part of the residue of his estate should be used for charitable purposes. It is also clear ■that the only persons advised and instructed as to these charitable wishes were those beneficiaries named in the will, all of whom predeceased the testator. Nevertheless, in the guise of the rule concerning precatory language, and the application of the anti-lapse statute, the majority opinion permits someone who was not informed or instructed as to testator’s charitable desires to be the recipient under the will of the entire residue of his estate.
While I agree with the majority that testator’s use of precatory words was legally insufficient to create a trust or impose any enforceable duties, I cannot *64agree that such language does not indicate an actual intention of the testator to transfer the residue of his estate to only those persons apprised of his charitable wishes. Appellee certainly does not possess the knowledge of how much and to whom part or all of the residue the testator intended to give to particular charitable institutions. Testator’s actual intent under the will being frustrated and incapable of fulfillment due to the death of all the named beneficiaries, the residue of his estate should not pass under the will, but should be distributed as if testator died intestate.
Moreover, in apparent disregard to what I think is the clear intention of the testator, the majority seeks to buttress its resolution by resorting to §14 of the Wills Act of April 24, 1947, P. L. 89, 20 P.S. §§180.-14(8) (10) which provides in pertinent part as fol-follows: “In the absence of a contrary intent appearing therein, (referring to the will) wills shall be construed as to real and personal estate in accordance with the following rules: ... (8) Lapsed and void devises and legacies.—Substitution of issue. A devise or bequest . . . to . . . [testator’s] brother or sister .. . shall not lapse if the beneficiary shall fail to survive the testator and shall leave issue surviving the testator but shall pass to such surviving issue. ... (10) Lapsed and void devises and legacies.—Shares in residue. When a devise or bequest . . . shall be included in a residuary clause of the will and shall not be available to the issue of the devisee or legatee under the provisions of clause (8) hereof, ... it shall pass to the other residuary devisees or legatees, if any there be, in proportion to their respective shares or interests in the residue.” (Emphasis supplied.)
The majority determines that the phrase “who are instructed as to my charitable wishes” is not a sufficient manifestation of a contrary intent to prevent the *65operation of the anti-lapse statute. I disagree for the reasons previously stated. It is inconceivable that the testator intended that the residue of his estate should pass to the surviving issue of the named beneficiaries in the will, since the surviving issue could not in any way fulfill testator’s charitable intentions being completely unaware of those wishes.
In my opinion, the words “who are instructed as to my charitable wishes” are a sufficient expression of a contrary intent rendering inoperative the anti-lapse provision under the Wills Act of 1947. The majority in concluding otherwise, relies almost exclusively upon Wright Estate, 380 Pa. 106, 110 A. 2d 198 (1955), which case I find inapplicable to the present situation. In Wright, we held that an illegal revocation or invalid substitutionary gift could not affect or operate to show an actual intent to defeat a prior valid bequest, nor could it be used to show a contrary intent that the anti-lapse statute should not apply. However, the Wright ease can be distinguished from the instant case in several respects. First, the anti-lapse statute by its terms did not apply in Wright, since it could not be successfully argued that the word inserted (“two”) evidenced a contrary intent appearing in the will. Since the insertion was deemed an invalid substitutionary gift, the will had to be read as if testator provided “the rest to be divided between my sisters.” Consequently, no expression of a contrary intent actually appeared in the will. Here the words “who are instructed as to my charitable wishes” were not invalidly inserted in the will, but rather were merely incapable of enforcement. Although unenforceable, the words quite properly appear in the will and should be used, unlike in Wright, for the purpose of ascertaining testator’s intent. Secondly, in Wright we only proscribed the use of an invalid bequest to demonstrate a contrary intent and not *66as the majority suggests that the invalid bequest failed to sufficiently manifest the necessary contrary intent. Here no such situation exists. Appellants are not offering an invalid bequest or devise so as to affect or operate to defeat a prior valid disposition of testator’s property, but on the contrary offer an expression of intent appearing in the will which for reasons other than its invalidity cannot be enforced. Morever, our Couid in Wright was faced with a very practical problem due to the fact that if we were to have held that the invalid insertion could be used to indicate a contrary intent we would have simply arrived at the same result as if we allowed the invalid substitutionary gift to be an effective disposition of Wright’s property. This practical problem also fails to exist in the instant case.
For these reasons I am firmly convinced that we should use this expression to resolve the crux of the issue before us, namely, the actual and obvious intent of the testator. Since the avowed purposes of the residuary clause cannot possibly be effectuated under the will, I would distribute the proceeds of this estate in accordance with the rules of intestate succession.
I dissent.